1    KELLY BABINEAU (CA State Bar #190418)
2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
3    Sacramento, CA 95814
     Tel:(916) 442-4948
4
     Fax: (916) 492-2909
5    kbabineau@klblawoffice.net
6
     Attorney for KAREN LEE
7

8

9                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:09-CR-0438-02 WBS
                      Plaintiff,       )
12                                     ) STIPULATION AND
           v.                          ) [PROPOSED] FINDINGS AND ORDER
13
                                       ) TO CONTINUE STATUS CONFERENCE
14                                     ) UNDER SPEEDY TRIAL ACT
     KAREN LEE                         )
15
                                       ) Date: March 9, 2020
16                    Defendants.      ) Time: 9:00 a.m.
     __________________________________) Judge: Hon. William B. Shubb
17

18                                      STIPULATION

19     1. By previous order, this matter was set for status on January 27, 2020.
20
       2. By this stipulation, defendants now move to continue the status conference until
21

22
          March 9, 2020, and to exclude time between January 27, 2020 and March 9,

23        2020, under Local Code T4.
24
       3. The parties agree and stipulate, and request that the Court find the following:
25
              a. The government produced discovery associated with this case. The
26

27               discovery thus far consists of over 43,000 pages, that have been provided
28               to counsel. In addition, the government has also made physical evidence


                                               -1-
1              available for review, which includes several hard drives that were seized
2
               during the service of the search warrants.
3
           b. Counsel has met with Ms. Lee but needs additional time to finish
4

5              reviewing the discovery with the client and continue ongoing settlement
6
               negotiations with the government.
7

8
           c. Counsel for defendant believes that failure to grant the above-requested

9              continuance would deny counsel the reasonable time necessary for
10
               effective preparation, taking into account the exercise of due diligence.
11
           d. The government does not object to the continuance.
12

13         e. Based upon the above-stated facts, the ends of justice served by continuing
14             the case as requested outweigh the interest of the public and the defendant
15
               in a trial within the original date prescribed by the Speedy Trial Act.
16

17
           f. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

18             § 3161, et seq., within which trial must commence, the time period of
19
               January 27, 2020, to March 9, 2020, inclusive, is deemed excludable
20
               pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it
21

22             results from a continuance granted by the Court at defendants’ request on
23
               the basis of the Court’s finding that the ends of justice served by taking
24
               such action outweigh the best interest of the public and the defendant in a
25

26             speedy trial.

27   4. Nothing in this stipulation and order shall preclude a finding that other provision
28
        of the Speedy Trial Act dictate that additional time periods are excludable from

                                             -2-
1          the period within which a trial must commence.
2

3
     IT IS SO STIPULATED.
4

5

6    Dated: January 23, 2020                       Respectfully submitted,
7
                                                   /s/ Kelly Babineau
8                                                  KELLY BABINEAU
                                                   Attorney for Karen Lee
9

10
     Dated: January 23, 2020                       /s/ Heiko Coppola
11                                                 HEIKO COPPOLA
12                                                 Assistant U.S. Attorney

13
                           [PROPOSED] FINDINGS AND ORDER
14

15
           IT IS SO FOUND AND ORDERED.
16
     Dated: January 24, 2020
17

18

19

20

21

22

23

24

25

26

27

28




                                             -3-
